Citation Nr: 1736552	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  95-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for a chronic acquired psychiatric disorder, currently diagnosed as posttraumatic stress disorder (PTSD), also claimed as adjustment disorder and evaluated together with insomnia.

2.  Entitlement to an effective date earlier than January 31, 2007 for the grant of entitlement to service connection for a chronic acquired psychiatric disorder.

3.  Entitlement to a separate compensable disability rating for insomnia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 31, 2007.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  

6.  Entitlement to a separate disability rating for neurological abnormalities associated with service-connected cervical strain with degenerative disc and joint disease (herein cervical spine disability).
7.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  The appeal has a complex procedural history, which will be addressed further below, as relevant.

The Veteran testified at a September 2003 Board hearing before the undersigned Veterans Law Judge (VLJ) in Oakland, California.  A transcript of the hearing is of record.

The Board notes that following the most recent Statements of the Case (SOCs) and/or Supplemental Statements of the Case (SSOCs), additional documents were associated with the Veteran's claims file.  In May 2017, the Veteran's representative submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) of evidence added to the claims file following prior AOJ reviews. 

Also, a May 2004 Board decision/remand referenced that the Veteran filed a January 2004 Notice of Disagreement (NOD) as to a January 2004 decision that denied entitlement to vocational rehabilitation benefits and noted that a SOC had not been issued as to the issue.  The remand directives requested that the AOJ issue a SOC as to this issue.  A subsequent September 2009 Board decision/remand again referenced and remanded this issue for the issuance of a SOC.  A handwritten notation on the file copy of the September 2009 Board decision, presumably from an employee at the AOJ, referenced that vocational rehabilitation was granted and questioned why a SOC was needed.  In this regard, evidence of record included December 2006 documents that referenced the Veteran being authorized for vocational rehabilitation benefits.  Accordingly, this issue is moot and need not be addressed further.

In addition, a June 2016 rating decision addressed multiple issues and a July 2016 VA Form 21-0958 (Notice of Disagreement) was filed in response to this rating decision.  An August 2016 letter to the Veteran from the AOJ recognized receipt of this NOD.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case as to this rating decision.

All issues on appeal, except for entitlement to a separate disability rating for neurological abnormalities and the GERD increased rating claim, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has an objective neurologic abnormality associated with his cervical spine disability, specifically radiculopathy of the right upper extremity.

2.  The Veteran's GERD was manifested by symptoms that included infrequent episodes of epigastric distress, reflux, regurgitation and sleep disturbance caused by esophageal reflux, but not by more severe symptoms of persistently recurrent epigastric distress with dysphagia accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  A separate disability rating is warranted for radiculopathy of the right upper extremity.  38 C.F.R. § 4.71a (2016).

2.  A disability rating in excess of 10 percent is not warranted for GERD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Neurological Abnormalities

Considering the favorable outcome detailed below as to the grant of entitlement to a separate disability rating for radiculopathy of the right upper extremity, VA's fulfillment of its duties to notify and assist do not need to be addressed.

The Veteran filed a claim for entitlement to service connection for a neck disability in July 1994 and a January 1995 rating decision granted entitlement to service connection for a cervical strain and assigned a 10 percent disability rating.  The Veteran appealed this disability rating.  A June 2000 rating decision increased the disability rating for the Veteran's cervical spine disability to 30 percent, effective November 30, 1999.  The Board remanded the Veteran's cervical spine disability increased rating claim in May 2004.  In September 2009, the Board denied the Veteran's cervical spine disability increased rating claim.  The Board also stated that "the evidence of record shows cervical spondylosis with myelopathy in April 2004 and findings for radiculopathy due to cervical pain on private examination in August 2007" and referenced that when rating the Veteran's cervical spine disability, pursuant to 38 C.F.R. § 4.71a, Note (1) any associated objective neurologic abnormalities are to be rated separately.  The Board then stated that "the Board believes that examination to ascertain the nature and extent of any neurological abnormalities associated with cervical spondylosis is warranted, and that any associated neurological abnormalities should be separated rated by the RO in the first instance thereafter."

The Board notes that the Veteran is service connected for sural neuropathy of the lower extremities, with separate 10 percent disability ratings assigned since June 1994.  As such, the issue on appeal involving neurologic abnormalities associated with the Veteran's cervical strain is concerned primarily with the upper extremities.

The Board notes that various VA examinations were conducted that addressed the cervical spine.  An August 1994 VA examination report stated that the Veteran's "neck pain is associated with muscle spasms, but the [Veteran] denies any radiculopathy."  It was noted that neurological examination was normal and that "[t]here were no neurological deficits noted."  A diagnosis was noted of cervical strain with muscle spasm.  A November 1999 VA examination report noted a diagnosis of "[n]eck pain and stiffness, more likely than not due to degenerative disc and joint disease."  This examination report did not contain any information as to neurologic abnormalities.  A July 2003 VA cervical spine examination report noted regarding neurologic that a sensory examination of the hands was normal.  It was also noted that the Veteran "complains of a slight occasional numbness in the ulnar nerve distribution of his left hand, but I did not detect that today."  Motor examination was noted to be normal and equal for the upper extremities.  The examiner stated that "I have described [the Veteran's] symptoms regarding his cervical spine...neurologic symptoms that are negative."  

March 2004 and December 2004 VA treatment records noted upon review of systems that there were no neurological symptoms.  A January 2005 VA treatment neurology note included report from the Veteran of symptoms only in the lower extremities.    

As referenced by the September 2009 Board remand, an August 2007 private examination report is of record (from a doctor in Bangladesh).  It stated under the spine examination heading that the Veteran "has associated constitutional symptoms like weight loss, fevers, malaise, visual disturbances, numbness, weakness, or bladder incontinence, headaches, loss of appetite, and become depressed."  To the extent that these may have referenced neurologic abnormalities, the statement was vague and nonspecific.  The examination report also referenced neuropathy of the Veteran's lower extremities, but did not mention such as to the upper extremities.     

Subsequent to the September 2009 Board remand, the Veteran was subsequently afforded VA examinations in March 2012 and in April 2012.  As part of the March 2012 VA examination, a Peripheral Nerves Conditions DBQ was completed by a doctor.  The examiner noted that the Veteran did not have a diagnosis of a peripheral nerve condition or peripheral neuropathy.  It was noted that the Veteran "complains of neck and back spasms, pain radiating from neck down shoulder and arms to the hands and loss of feeling in the arms from the shoulders to the 4th and fifth fingers in a C 7-8 distribution."  It was also noted that "[n]eck pain started in military.  Pain and sensory disturbance started in last two years, always is present."  It was noted that the Veteran had flares "when pain and numbness is severe; rest of the time it is moderate."  It was noted that the Veteran had symptoms attributable to any peripheral nerve condition and moderate constant pain and moderate numbness was noted of the upper extremities.  Sensory examination was noted as normal to the upper extremities.  The examiner noted that the right and left upper extremities nerves were normal (specifically the radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group, middle radicular group and lower radicular group nerves).  EMG testing was noted to have been conducted for the right upper extremity from March 2006, without a notation as to whether such was normal or abnormal.  This notation may have been a mistake as the description of the testing only discussed the lower extremities and a February 2006 VA treatment note referenced scheduling the Veteran for an EMG of his lower extremities.  The examiner stated that:      

Veteran has neck pain and spasms but no evidence of peripheral neuropathy on exam today.  He has normal sensory and motor exam, no atrophy.  Cervical spine films today show no evidence of degenerative disease at C6 - C7, the area where he is complaining of intermittent symptoms.  Most likely his symptoms are due to ulnar compression, rather than due to degenerative disease in his neck, since his symptoms are primarily from the elbow down to the hands.

As to the April 2012 VA examination, a Neck (Cervical Spine) Conditions DBQ was completed by a different medical professional than the one that completed the March 2012 VA examination report.  It was noted that the Veteran complained of numbness in the ulnar area of his hands and the fingers bilaterally.  Sensory examination was noted as normal to the upper extremities.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to a cervical spine condition.  The examiner stated that the "Vet[eran] has normal neuro exam.  [Complains of] numbness in ulnar area of the hands and 5th fingers [bilaterally].  Symptoms are[] due to compression ulnar nerve but not due to radiculopathy."      

A September 2012 VA treatment note noted that the Veteran reported that since service, he has had "intermittent pain in the back of his neck that starts in the right side and then goes to the midline and the over both shoulders" and that "[f]or many years, with an increase over the past five years, he can also get intermittent pain going down the right arm and forearm to the small finger."  Upper limb pinprick sensation was noted to be intact.  An impression was noted of "[c]hronic neck pain, cervical degenerative disc disease, and a possible chronic right sensory radiculopathy."  It was also noted that "[f]or the right upper extremity complaints, one also could consider getting an EMG."  A November 2012 VA treatment note (a physical therapy consult) stated that "[t]he main complaint at this time is pain in the neck with spasms, tingling/numbness type sensation down to the bilateral arms to digit 5 on a daily basis...Today, he denies any radicular symptoms."  Sensation was noted to be intact in the upper extremities.  An assessment was noted of "chronic neck pain, with intermittent radicular type symptoms...he can follow up with his primary care provider for further evaluation of his radicular symptoms.  Most special testing was negative for cervical radiculopathy though."        

The Veteran was afforded a VA examination in March 2014 and a Peripheral Nerves Conditions DBQ was completed.  A diagnosis was noted of sural nerve neuropathy (with a date of diagnosis noted of 1992) and symptoms were referenced involving the lower extremities.  No symptoms attributable to any peripheral nerve condition were noted for the upper extremities.  Sensory examination was noted as normal to the upper extremities.  The examiner noted that the right and left upper extremities nerves and radicular groups were normal (specifically the radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group, middle radicular group and lower radicular group nerves).  

Subsequently, the Veteran filed a claim in March 2015 for an increased rating for his cervical spine disability.  As part of this claim, the Veteran was afforded a new VA examination in July 2016 and a Neck (Cervical Spine) Conditions DBQ was completed.  A diagnosis was noted of "[c]ervical spine strain with [degenerative disc disease] with [Intervertebral Disc Syndrome] of the right upper extremity affecting the upper, middle, lower radicular group, sensory nerves, mild, intermittent."  A date of diagnosis was noted of 2016 and the examiner noted that "the diagnosis is changed and it is a progression of the previous diagnosis."  The Veteran reported flare ups of the neck described as "'shooting pain with radiation of pain and numbness to the right arm, intermittently.'"  Sensory examination was noted as normal to the upper extremities.  It was noted that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  Specifically, moderate intermittent pain (usually dull) and mild paresthesias and/or dysesthesias was noted for the right upper extremity.  No symptoms were noted for the left upper extremity.  Nerve root involvement was noted for the C5/C6, C7 and C8/T1 nerve root on the right side.  Nerve roots were not noted to be involved on the left side.  The severity of radiculopathy was noted as mild on the right side and the left side was noted as not affected.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to a cervical spine condition.              

The Board notes that on a March 2016 VA Form 9 and an April 2016 VA Form 21-0598, the Veteran referenced the neurologic abnormalities claim on appeal.  On the Form 9, the Veteran stated that the March 2012 and April 2012 VA examinations "are wrong, because VA examiners did not examine me for neurological abnormalities associated with cervical spine disability, nor they have questions me for this condition" and "a new separate service connection for neurological abnormalities associated with cervical spine disability must be awarded based on evidences available prior to these wrongful VA examinations or new VA examination should be scheduled to re-examine this contention."  In contrast to the Veteran's contention, as outlined above, the March and April 2012 VA DBQs did provide information as to the issue of neurologic abnormalities.  In addition, also as outlined, an additional July 2016 VA examination was conducted and a DBQ was completed that provided information as to the issue of neurologic abnormalities.  In regards to the April 2016 VA Form 21-0958, the Veteran stated that a "30% evaluation sought from the effective date of June 25, 1994," but he did not provide any specific information as to why this was the case or regarding his symptomatology.      

Upon review, in light of the most recent July 2016 VA examination and the findings documented in the DBQ, the Board finds that the Veteran has an objective neurologic abnormality associated with his cervical spine disability, specifically radiculopathy of the right upper extremity.  As such, the Board concludes that a separate disability rating is warranted for right upper extremity radiculopathy.  

In sum, the Board finds that the Veteran has an objective neurologic abnormality associated with his cervical spine disability, specifically radiculopathy of the right upper extremity.  The Board therefore concludes that a separate disability rating is warranted for radiculopathy of the right upper extremity (which will be assigned in the first instance by the AOJ) and to this extent the Veteran's claim is granted.  38 C.F.R. § 4.71a (2016).

II.  GERD

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran filed the increased rating claim on appeal in December 2012 via a December 2012 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits).  As part of this form, included was the information necessary to satisfy VA's duty to notify.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  As relevant to this appeal, the Veteran was provided with VA examinations in April 2012 and March 2014.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The Board notes that a March 2016 SOC addressed the issue of "[e]valuation of [GERD]," along with two other issues.  The Veteran filed a March 2016 VA Form 9 and he checked a box indicated that "I have read the [SOC]...I am only appealing these issues:" and he listed 5 issues, but not the GERD issue.  The AOJ, however, listed an increased rating for GERD on an April 2016 VA Form 8 (Certification of Appeal) and requested a VA Form 646 from the Veteran's representative as to this issue in April 2016, which was received in June 2016.  As such, based on VA's actions, the GERD increased rating claim is before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (stating that "[i]f VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says"). 

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Legal Criteria

The Veteran's GERD has been assigned a disability rating under Diagnostic Code 7399-7346.  GERD is not specifically listed in the rating schedule, but is evaluated as analogous to hiatal hernia.  See 38 C.F.R. §§ 4.20, 4.27 (2016).

Under Diagnostic Code 7346, a 60 percent disability rating (the highest schedular rating available) is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

The Board notes that the increased rating claim on appeal was filed in December 2012.  Under 38 C.F.R. § 3.400(o)(2) (2016), an effective date of up to one year prior to a claim for increased rating may be assigned where it is factually ascertainable based on all evidence of record that an increase in disability had occurred.  The Board will therefore consider evidence of record dating to December 2011.



Evidence and Analysis

The Veteran was afforded a VA examination in April 2012 (as part of a TDIU claim) and an Esophageal Conditions Disability Benefits Questionnaire (DBQ) was completed.  It was noted that the Veteran had a diagnosis of GERD and hiatal hernia.  It was noted that the Veteran's condition was "stable."  It was noted that the Veteran was prescribed omeprazole 20mg and that the Veteran took "it as needed.  It is prescribed as daily."  A side effect was noted of "rare constipation."  The examiner noted symptoms of infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, regurgitation and mild nausea occurring one time per year.  The examiner did not note the presence (by declining to mark the appropriate check box) of symptoms of persistently recurrent epigastric distress, dysphagia, substernal arm or shoulder pain, vomiting, weight loss, hematemesis, melena or anemia.  The examiner marked a check box indicating that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his esophageal conditions.  The examiner marked a check box indicating that the Veteran's esophageal condition did not cause functional impairment.  The examiner also referenced that the Veteran last worked in 2006 and that "[h]e stopped due to a very stressful environment at work.  He developed depression, anxiety and insomnia."  It was also noted that "[i]n regard of [TDIU], [service-connected] hiatal hernia will prevent [V]et[eran] from securing [and] maintaining gainful employment - inc[luding] a physical job.  However, [V]et[eran] able to perform a sedentary work, interact with public and work at a desk with frequent br[e]ak[]s."  

The Veteran was afforded a VA examination in March 2014 and an Esophageal Conditions DBQ was completed.  A diagnosis was noted of GERD and hiatal hernia, with a date of diagnosis for both of 1994.  It was noted that the Veteran was on continuous medication, specifically "[o]meperazole daily, once or twice a day."  Signs and symptoms of the Veteran's esophageal condition were noted of infrequent episodes of epigastric distress, reflux, regurgitation and sleep disturbance caused by esophageal reflux (noted to occur 4 or more times per year with an average duration of episodes of symptoms of less than 1 day).  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his esophageal conditions.  The examiner noted that the Veteran's esophageal conditions did not impact on his ability to work.

VA treatment records are also of record during the appeal period and have been reviewed.  They generally reflected that the Veteran received ongoing treatment for his GERD.  Most of the VA treatment notes did not provide information relevant to the Veteran's GERD symptomatology and only noted that he was to continue or maintain his medication.  In this regard, VA treatment records from March 2012 to May 2016 variously listed the Veteran's active outpatient medications to include omeprazole 20mg once a day for his stomach.  A July 2013 VA treatment note stated "stomach okay" and a September 2014 VA treatment note noted "stomach symptoms with spicy food."  

The Veteran has also submitted lay evidence during the appeal period relating to his GERD.  In his May 2014 NOD, he stated "[i]n my recent VA examination I clearly mentioned to doctor that I have persistently epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by sub sternal or arm or shoulder pain, which caused productive of considerable impairment to my health and work."  The Veteran referenced that a 30 percent disability rating was sought.   

Upon review of the evidence of record, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.

As noted, under Diagnostic Code 7346 a 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health and a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The March 2014 VA DBQ noted symptoms of infrequent episodes of epigastric distress, reflux, regurgitation and sleep disturbance caused by esophageal reflux.  These findings correlate to a 10 percent disability rating under Diagnostic Code 7346, based on two or more of the symptoms of the 30 percent disability rating of lesser severity, specifically epigastric distress and regurgitation.  The March 2014 VA DBQ (as well as the April 2012 VA DBQ) did not indicate the presence of symptoms required for the higher 30 percent disability rating.  Specifically, persistently recurrent epigastric distress with dysphagia and substernal or arm or shoulder pain were not noted and there was no indication that the Veteran's GERD symptomatology was productive of considerable impairment of health.  The presence of symptoms required for the still higher 60 percent disability rating were also not noted.  Specifically, vomiting, material weight loss, hematemesis and melena with moderate anemia were not noted and there was no indication that the Veteran's GERD symptomatology included other symptom combinations productive of severe impairment of health.  

In addition, the VA treatment records during the appeal period did not provide evidence indicating that an increased disability rating was warranted.  As noted, the VA treatment records generally reflected that the Veteran received ongoing treatment for his GERD, to include related to the continuation of medication, and most of the VA treatment notes did not provide information relevant to the Veteran's GERD symptomatology.  Two notes that did reference the Veteran's GERD symptomatology in slightly more detail, a July 2013 VA treatment note that stated "stomach okay" and a September 2014 VA treatment note that noted "stomach symptoms with spicy food," did not provide evidence to support an increased disability rating and suggested that the Veteran's symptomatology was relatively mild.

The Board acknowledges the Veteran's lay statements, to include his May 2014 NOD, in which he, essentially, stated that he told the March 2014 VA examiner that he had all of the symptoms listed for the 30 percent disability rating under Diagnostic Code 7346.  While he stated that ""[i]n my recent VA examination I clearly mentioned to doctor that I have" those symptoms, as discussed above the March 2014 VA DBQ did not reflect those symptoms, but rather noted symptoms of lesser severity.  Overall, the Board finds the medical evidence, to include the March 2014 VA DBQ, to be more probative and credible than the Veteran's lay statements. The March 2014 VA DBQ was prepared by a skilled and neutral medical professional and the Board finds this evidence to be highly probative and to weigh against a finding of an increased disability rating for the Veteran's GERD.  Overall, the Board finds that the Veteran's GERD was manifested by symptoms that included infrequent episodes of epigastric distress, reflux, regurgitation and sleep disturbance caused by esophageal reflux, but not by more severe symptoms required for an increased 30 percent or 60 percent disability rating under Diagnostic Code 7346.  

As to the Veteran's contention that his disability rating should date back to June 1994, the Veteran, essentially, has disagreed with the date of claim used in the May 2014 rating decision of December 26, 2012 and has contended that his increased rating claim on appeal dates prior to December 26, 2012 (to include as early as June 25, 1994).  

By way of background, a December 2006 rating decision granted entitlement to service connection for GERD and assigned a 10 percent disability rating, effective June 25, 1994 (the day following the Veteran's separation from active service).  The Veteran submitted a NOD as to the assigned disability rating in January 2007 and a SOC was issued on February 11, 2008.  An April 2009 VA Form 119 (Report of Contact) stated that the Veteran "states he sent in his response to the SOC that was sent out on 2/11/08.  The [V]eteran states that this appeal claim shouldn't have been closed because he responded to this."  In June 2009, the AOJ sent the Veteran a letter stating that he was mailed a SOC on February 11, 2008 and that he "had 60 days from the date of the [SOC] in which to submit your VA Form 9.  As of the date of this letter no VA Form 9 for the issue[] of GERD...has been received, therefore the time limit to file your formal appeal for [this] issue has expired."  In a September 2010 statement, the Veteran referenced that "VA has unlawfully closed" his GERD increased rating appeal and that  "VA did not sent any SOC with form 9 to me dated 02/11/2008, if VA sent the letter to my address I did not receive it, and VA must not close my claim[]...I am requesting BVA investigate th[is]...claim[]." 

As noted, the AOJ informed the Veteran in June 2009 that he was mailed a SOC in February 2008 that addressed the prior increased rating claim and the Veteran, essentially, has contended that he either responded to this and/or did not receive the SOC.  The Board notes that there is no timely VA Form 9 or other statement that was received from the Veteran within the 60 day appeal period following the mailing of the February 11, 2008 SOC.  In addition, the Board notes that of record in the Veteran's claims file is a copy of a February 11, 2008 letter (noting the enclosure of VA Form 9) that included the SOC addressing the GERD increased rating claim.  This letter was addressed to the Veteran at an address in Bangladesh (the country he was living in at the time).  There is no indication that the letter was returned as undeliverable.  The Board notes that while a statement dated in August 2008 by the Veteran (incorrectly noted as August 2007 by the Veteran, but as he was responding to a June 2008 SOC it is clear it was from August 2008) and a September 2008 NOD from the Veteran listed the address that was used on the February 11, 2008 letter with the addition of a floor (noted as the 3rd floor and 2nd floor, respectively), a buddy statement submitted from the Veteran's spouse in June 2008 listed the same address, without a specific floor number, used in the February 11, 2008 letter.  Moreover, the Board notes that a May 2008 VCAA notice letter was sent to the same address as the February 11, 2008 letter and that the Veteran returned the VCAA notice response form from this letter in June 2008, which indicates that the address used in the February 11, 2008 letter was not inaccurate.

Under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See id.  As the mailing of the February 11, 2008 letter (and enclosing a document as indicated, the VA Form 9), is an official VA duty, the presumption of regularity attaches and it is presumed that the Veteran was mailed the February 11, 2008 letter (which included the SOC and VA Form 9).  The Veteran's statement of non-receipt, when contrasted with the fact that the letter was not returned as undeliverable, is not sufficient clear evidence to the contrary as required to rebut the presumption of regularity.  

In review, the Board has considered the Veteran's contentions, as outlined and discussed in detail above.  As discussed, the Veteran was presumed to have been mailed a copy of the February 11, 2008 SOC and he did not timely file a substantive appeal as to this SOC.  As such, the Veteran's initial GERD increased rating appeal became final and therefore the current claim on appeal does not date back to June 1994, as he has asserted.  
In sum, the Board finds that the Veteran's GERD was manifested by symptoms that included infrequent episodes of epigastric distress, reflux, regurgitation and sleep disturbance caused by esophageal reflux, but not by more severe symptoms of persistently recurrent epigastric distress with dysphagia accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Board therefore concludes that throughout the appeal period, a disability rating in excess of 10 percent is not warranted for the Veteran's GERD and to this extent his claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).


ORDER

Entitlement to a separate disability rating for radiculopathy of the right upper extremity is granted.

Entitlement to a disability rating in excess of 10 percent for GERD is denied.



REMAND

A December 2006 rating decision granted entitlement to service connection for chronic insomnia and assigned a 0 percent disability rating, effective June 25, 1994 (noted as the day following the Veteran's separation from active service).  The Veteran submitted a NOD as to the assigned disability rating in January 2007 and a SOC was issued on February 11, 2008.  An April 2009 VA Form 119 (Report of Contact) stated that the Veteran "states he sent in his response to the SOC that was sent out on 2/11/08.  The [V]eteran states that this appeal claim shouldn't have been closed because he responded to this."  In a May 2009 statement, the Veteran referenced that he "found out that my appeal for increase evaluation for sleep disorder, VA called chronic insomnia is closed due to my no response," asked "[h]ow my claim is close?" and stated that "I want VA to reopen this claim immediately."  In June 2009, the AOJ sent the Veteran a letter stating that he was mailed a SOC on February 11, 2008 and that he "had 60 days from the date of the [SOC] in which to submit your VA Form 9.  As of the date of this letter no VA Form 9 for the issue[] of...insomnia has been received, therefore the time limit to file your formal appeal for [this] issue has expired."  In a September 2010 statement, the Veteran referenced that "VA has unlawfully closed" his chronic insomnia increased rating appeal and that  "VA did not sent any SOC with form 9 to me dated 02/11/2008, if VA sent the letter to my address I did not receive it, and VA must not close my claim[]...I am requesting BVA investigate th[is]...claim[]."    

A December 2012 VA Form 21-526EZ listed an increased rating claim for chronic insomnia.  A May 2014 rating decision increased the assigned disability rating for insomnia disorder to 30 percent, effective December 26, 2012, which was noted as the date an increased rating claim was received.  The Veteran filed a NOD as to this rating decision in May 2014 and on the VA Form 21-0958 he marked boxes related to areas of disagreement of "Effective Date of Award" and "Evaluation of Disability" in regards to insomnia disorder.  He stated that "[e]ffective date must be from June 25, 1994 with rating 50%."  In a separate written statement (and also on the NOD form), the Veteran stated that "[m]y disagreement for this claim is from December, 2006, and any rating increase will be calculated from June 25, 1994," that "VA took too long to provide decision for issues, so I claim again for the same issue in December 26, 2012, but this should not be used for a new claim/increase effective date" and that "it is the same old issue I have raised from date of separation of service in June, 1994."

Subsequently, a March 2016 rating decision granted entitlement to service connection for a chronic acquired psychiatric disorder, currently diagnosed as PTSD, also claimed as adjustment disorder and evaluated together with insomnia.  A 50 percent disability rating was assigned from January 31, 2007, which was noted as "the date we received your initial claim for a mental disability as this claim has been continuously prosecuted on appeal."  The rating decision also stated that "since your insomnia and mental disability are both evaluated based on the same criteria, we must combine them into one evaluation and evaluate based on the symptoms that provide the greater evaluation."  The rating decision also granted entitlement to a TDIU effective January 31, 2007, which was noted as "the date service connection for your mental disability was established as all of your service connected disabilities have been determined to contribute to your inability to work."  The Veteran submitted an April 2016 NOD as to the March 2016 rating decision via a VA Form 21-0958.  On the VA Form 21-0958 he marked boxes related to areas of disagreement of "Effective Date of Award" and "Evaluation of Disability" in regards to PTSD and insomnia.  He stated, with respect to PTSD, that "70% evaluation sought from effective date earlier than January 31, 2007 as a separate disability rating" and, with respect to insomnia, that "50% evaluation sought from June 25, 1994 as separate disability rating.  Restore the rating of 30% to 50%."

A March 2016 SOC addressed the issue of "[e]valuation of insomnia disorder."  The SOC stated that "[a]s your previously assigned 0 percent evaluation for insomnia was established in 1994, and you have had that evaluation in excess of 20 years, it is now protected.  We have retained the 0 percent evaluation for your insomnia" and that "[h]owever, beginning 01/31/07, the evaluation of your insomnia is together with your mental disorder.  From 01/31/07 forward, you receive one single evaluation for these conditions, based on what symptoms provide for the highest evaluation."  The Veteran submitted a VA Form 9 in March 2016 and stated that "insomnia must be rated independently above 50% disabling, and insomnia must not be combined or associated with PTSD, adjustment disorder, or any other mental health issues."

An April 2016 SOC addressed the issue of "[e]valuation of a chronic acquired psychiatric disorder, currently diagnosed as [PTSD], also claimed as adjustment disorder and evaluated together with insomnia."  The Veteran filed a VA Form 9 in May 2016.  He stated that the benefits he was seeking were "PTSD...service connection is established, and evidence proofs it is more than 70% disabling from effective date June 24, 1994" and "insomnia was rated 30% disabling as a separate contention, VA wrongfully combined insomnia with PTSD, and reduced rating of insomnia to 0%.  Insomnia must be rated separately with the rating of 50% disabling from the effective date June 24, 1994."

In review, the Veteran filed an April 2016 NOD as to the March 2016 rating decision that granted entitlement to service connection for a chronic acquired psychiatric disorder and assigned a 50 percent disability rating that included insomnia, effective January 31, 2007.  The Veteran's NOD explicitly included both the assigned disability rating and the effective date of the award.  Crucially, the April 2016 SOC addressed the "[e]valuation" of the chronic acquired psychiatric disorder and did not specifically address the effective date issue that the Veteran also filed a NOD to.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required so that an SOC can be issued for the issue of entitlement to an effective date earlier than January 31, 2007 for the grant of entitlement to service connection for a chronic acquired psychiatric disorder.

The issue of entitlement to an initial disability rating in excess of 50 percent for a chronic acquired psychiatric disorder is also on appeal.  As noted, a SOC must be issued addressing the issue of whether an earlier effective date is warranted for the grant of entitlement to service connection for a chronic acquired psychiatric disability.  It would be improper to issue a final adjudication of the assigned disability rating at this time, as if entitlement to an earlier effective date for entitlement to service connection is granted, a disability rating would need to be assigned for any newly service-connected time period and the appeal period would change.  As such, the Board finds that the issue of entitlement to an initial disability rating in excess of 50 percent for a chronic acquired psychiatric disorder is inextricably intertwined with the claim for entitlement to an effective date earlier than January 31, 2007 for the grant of entitlement to service connection for a chronic acquired psychiatric disorder and must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).      

With respect to insomnia, as outlined above, the Veteran has contended that insomnia must be rated separately from the chronic acquired psychiatric disorder.  As referenced, the Veteran is in receipt of a protected 0 percent disability rating from June 25, 1994 for insomnia disorder and insomnia is evaluated as part of the 50 percent disability rating assigned from January 31, 2007 for the chronic acquired psychiatric disorder.  In addition, as referenced, the Veteran filed a May 2014 NOD as to a May 2014 rating decision that increased the assigned disability rating for insomnia disorder to 30 percent, effective December 26, 2012 (which was subsequently altered as referenced in the previous sentence).  This NOD explicitly included both the assigned disability rating and the effective date of the award.  The assigned effective date was noted to be based on the date an increased rating claim was received.  As noted, however, the Veteran stated in September 2009 that he did not receive a copy of the February 2008 SOC and referenced in his May 2014 NOD that December 26, 2012 should not be used as the effective date, but that June 25, 1994 should be the effective date.  As such, in light of the procedural history and the Veteran's contentions, the Board has characterized an additional issue on appeal as entitlement to a separate compensable disability rating for insomnia.  As to this issue, the Board finds that it is inextricably intertwined with the chronic acquired psychiatric disorder claims being remanded (the increased rating and effective date claims) and therefore such must also be remanded.    

The issue of entitlement to a TDIU prior to January 31, 2007 is also on appeal.  As noted, a March 2016 rating decision granted entitlement to a TDIU effective January 31, 2007, which was noted as "the date service connection for your mental disability was established as all of your service connected disabilities have been determined to contribute to your inability to work."  Based on this, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the chronic acquired psychiatric disorder effective date claim being remanded and therefore such must also be remanded. 

The issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) is also on appeal.  The Board notes that in the Veteran's May 2014 NOD (in his written statement and the VA Form 21-0958) he referenced homebound and housebound with respect to SMC and referenced that he was not applying for aid and attendance.  SMC "statutory" housebound, pursuant to 38 U.S.C.A. § 1114(s), is granted, as applicable, when a veteran has a single disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more.  While the Veteran does not currently meet these requirements, his eligibility may be impacted by the chronic acquired psychiatric disorder increased rating claim being remanded herein (as well as the disability rating to be assigned by the AOJ with respect to right upper extremity radiculopathy, as discussed above).  As such, the SMC claim is inextricably intertwined with the increased rating claim being remanded and therefore such must also be remanded.

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in June 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in June 2016).  

2.  Issue a SOC regarding the following issue: entitlement to an effective date earlier than January 31, 2007 for the grant of entitlement to service connection for a chronic acquired psychiatric disorder.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


